*622DECISION
After maturely considering the evidence given before the District Court, and after listening to argument on the part of the Appellant, the Appellate Court confirms and upholds the rule laid down in the majority decision rendered in the lower court, as to the use of the word “ipu” in kava-drinking ceremonies in American Samoa; to wit:—
“The Court, therefore, lays down the rule that the word ‘ipu’ is not confined strictly to Tuimanua and his people, but can be used in connection with the giving of kava to other chiefs.
“As between Tuimanua and his people, of Manua, the Manua custom of designating the kava of a Manua chief or tulafale by ‘taumafa’, may prevail, but as between Tuimanua and high officials of the Government, such as the Commandant, his representative, the Chief Justice and Secretary of Native Affairs, it is no wrong inflicted upon Tuimanua to give the ‘ipu’ to these officials coupled with their names; nor is it wrong to do likewise with distinguished chiefs from other islands.
“In giving kava to Tuimanua, the word ‘ipu’ alone is used, but when once that word ‘ipu’ is conjoined with another name it is no longer Tuimanua’s ‘ipu’, but the ‘ipu’ of the intended recipient; hence no wrong is done towards Tuimanua, nor has any breach of Manua customs been committed.”
2. The Appellate Court confirms and upholds the decision of the District Court of November 1, 1901, No. 18-1901, that Lei, Saleapaga and Palaita are not guilty of any breach of Manuan law or custom.
3. The amount of money ordered by the Court to be paid as costs, by Palaita, is remitted.